Third District Court of Appeal
                               State of Florida

                          Opinion filed June 2, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-641
                     Lower Tribunal No. F06-37622B
                          ________________


                              Sean Condell,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Ellen Sue Venzer, Judge.

     Sean Condell, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before HENDON, MILLER, and LOBREE, JJ.

     PER CURIAM.
     Affirmed. See Lomas v. State, 588 So. 2d 299, 299 (Fla. 1st DCA

1991) (rejecting Lomas’ argument that his life sentence for a first degree

felony punishable by imprisonment for a term of years not exceeding life

exceeded the limits provided by law).




                                        2